Exhibit 10.25

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of
August 20, 2018 (the “Effective Date”), by and between Kiniksa Pharmaceuticals
Corp., a Delaware corporation (the “Company”), and Qasim Rizvi (the “Employee”).

WHEREAS, the operations of the Company and its Affiliates (as defined below) are
a complex matter requiring direction and leadership in a variety of arenas; 

WHEREAS, the Employee possesses certain experience and expertise that qualify
Employee to provide the direction and leadership required by the Company and its
Affiliates;  and

WHEREAS, wishes to employ the Employee on the terms and conditions set forth in
this Agreement, and the Employee wishes to be employed under such terms and
conditions.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
Company and Employee hereby agree:

1.            Definitions.  Words or phrases that are initially capitalized or
are within quotation marks shall have the meanings provided in this Section and
as provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a)          “Affiliates” shall mean all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company,
where control may be by management authority, contract or equity interest.

(b)          “Cause” shall mean:

(i)           The Employee’s gross negligence or willful misconduct in
performance of Employee’s duties to the Company, where such gross negligence or
willful misconduct has resulted in or reasonably could result in material damage
to the Company or any of its Affiliates or successors; or

(ii)          The Employee’s commission of any act of fraud, embezzlement or
professional dishonesty with respect to the business of the Company or any of
its Affiliates; or

(iii)         The Employee’s commission of a felony or crime involving moral
turpitude; or

(iv)         The Employee’s material breach of any provision of this Agreement
or any other written agreement between Employee and the Company; or

(v)          The Employee’s failure to comply with lawful directives of the
Company, which has caused or which reasonably could cause damage to the Company
or any of its Affiliates or successors.

(c)          “Change in Control” shall mean:

(i)           a sale of all or substantially all of the Parent’s assets; or

(ii)          any merger, consolidation or other business combination
transaction of the Parent with or into another corporation, entity or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital shares of the Parent outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital shares of the
surviving entity) a majority of the total voting power represented by the shares
of voting capital shares of the Parent (or the surviving entity) outstanding
immediately after such transaction; or








(iii)         the direct or indirect acquisition (including by way of a tender
or exchange offer) by any person, or persons acting as a group, of beneficial
ownership or a right to acquire beneficial ownership of shares representing a
majority of the voting power of the then outstanding shares of capital shares of
the Parent.  Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur:

(A)         on account of the acquisition of shares of voting capital shares by
any institutional investor or any affiliate thereof or any other person, or
persons acting as a group, that acquires the Parent’s shares of voting capital
shares in a transaction or series of related transactions that are primarily a
private financing transaction for the Parent, or

(B)         solely because the level of ownership held by any institutional
investor or any affiliate thereof or any other person, or persons acting as a
group (the “Subject Person”), exceeds the designated percentage threshold of the
outstanding voting capital shares as a result of a repurchase or other
acquisition of voting capital shares by the Parent reducing the number of shares
outstanding, provided that if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition voting capital shares
by the Parent, and after such share acquisition, the Subject Person becomes the
owner of any additional voting capital shares that, assuming the repurchase or
other acquisition had not occurred, increases the percentage of the then
outstanding voting capital shares owned by such Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur.

(d)          “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.

(e)          “Employee Benefit Plan” shall have the meaning ascribed to such
term in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended.

(f)           “Confidential Information and Non-Competition Agreement” shall
mean the Employee Proprietary Information, Inventions Assignment,
Non-Competition and Non-Solicitation Agreement between the Employee and Company
dated as of August 20, 2018.

(g)          “Parent” shall mean the Company’s parent entity, Kiniksa
Pharmaceuticals, Ltd., a Bermuda exempted company.

(h)          “Parent Board” shall mean the board of directors of the Parent.

(i)           “Person” shall mean an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than the Company or any of its Affiliates.

2.            Acceptance and Term.  Subject to the terms and conditions set
forth in this Agreement, the Company hereby offers, and the Employee hereby
accepts, employment and/or continuing employment on an at-will basis.  Subject
to earlier termination as hereinafter provided, the Employee’s employment shall
continue until terminated pursuant to Section 5 hereof (the “Term”). 

3.            Position, Duties and Responsibilities.

(a)          During the Term, the Employee shall initially serve the Company as
its Senior Vice President,Operations, and shall initially report to Steve
Mahoney, President & Chief Operating Officer.  During the Term, the Employee
shall be employed by the Company on a full-time basis and shall perform the
duties and responsibilities of Employee’s position. 

(b)          During the Term, the Employee shall devote Employee’s full business
time and Employee’s best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to the discharge of Employee’s duties and responsibilities
hereunder.  During the Term, the Employee shall not engage in any other business
activity or serve in any industry, trade,








professional, governmental or academic position unless Employee first has
obtained consent from the Chief Executive Officer of the Company.

(c)          Immediately upon termination of Employee’s employment with the
Company for any reason, Employee will be deemed to resign any and all positions
held by Employee, whether as an officer or director of the Company, the Parent
or any Affiliate of the Company, or as a member of any committees thereof.

4.            Compensation and Benefits.  As compensation for all services
performed by the Employee during the Term and subject to the Employee’s
performance of Employee’s duties and obligations to the Company and its
Affiliates, pursuant to this Agreement or otherwise, the Company shall provide
the Employee with the following compensation and benefits:

(a)          Base Salary.  The Company shall pay the Employee an annual base
salary of $385,000, payable in accordance with the Company’s standard payroll
practices and procedures and subject to change from time-to-time in the
Company’s sole discretion (such base salary, as from time-to-time changed, the
“Base Salary”).

(b)          Discretionary Bonus Compensation.  During the Term, the Employee
shall be eligible to receive an annual cash bonus (“Discretionary Annual Bonus”)
with an initial target level of 35% of Employee’s Base Salary (the “Target
Bonus”). The applicable performance goals shall be determined by the Company as
soon as practicable at the beginning of each calendar year.  The actual
Discretionary Annual Bonus for each calendar year, if any, shall be determined
in the sole and absolute discretion of the Company and shall be paid to Employee
no later than March 15th of the calendar year immediately following the calendar
year in which it was earned.  For the avoidance of doubt, the Company reserves
the right to not pay any Discretionary Annual Bonuses even if all performance
goals are achieved or exceeded. 

(c)          Vacation.  During the Term, the Employee shall be entitled to earn
vacation at the rate of four (4) weeks per year, to be taken at such times and
intervals as shall be determined by the Employee, subject to the reasonable
business needs of the Company.  Vacation shall otherwise be governed by the
policies of the Company, as in effect from time-to-time.

(d)          Other Benefits.  During the Term, the Employee shall be entitled to
participate, to the extent eligible, in any and all Employee Benefit Plans from
time-to-time in effect for employees of the Company generally, except to the
extent any such Employee Benefit Plan is in a category of benefit otherwise
provided to the Employee under this Agreement (e.g., a severance pay
plan).  Such participation shall be subject to the terms of the applicable plan
documents and generally applicable Company policies.  The Company may alter,
modify, add to or discontinue its Employee Benefit Plans at any time as it, in
its sole judgment, determines to be appropriate, without recourse by the
Employee. 

(e)          Business Expenses.  The Company shall pay or reimburse the Employee
for all reasonable business expenses incurred or paid by the Employee in the
performance of Employee’s duties and responsibilities hereunder, subject to
reasonable substantiation and documentation and the Company’s standard expense
reimbursement policies and procedures.

5.            Termination of Employment and Severance Benefits.  The Employee’s
employment with the Company shall terminate under the following circumstances:

(a)          Death.  In the event of the Employee’s death, the Employee’s
employment hereunder shall immediately and automatically terminate.

(b)          Disability.

(i)           The Company may terminate the Employee’s employment hereunder,
upon notice to the Employee, in the event that the Employee becomes disabled
during Employee’s employment hereunder through any illness, injury, accident or
condition of either a physical or psychological nature and, as a result, is
unable to








perform substantially all of Employee’s duties and responsibilities hereunder,
notwithstanding the provision of any reasonable accommodation, for ninety (90)
consecutive days.

(ii)          The Parent Board may designate another employee to act in the
Employee’s place during any period of the Employee’s
disability.  Notwithstanding any such designation, the Employee shall continue
to receive the Base Salary in accordance with Section 4(a) and benefits in
accordance with Section 4(d), to the extent permitted by the then-current terms
of the applicable benefit plans, until the Employee becomes eligible for
disability income benefits under any disability income plan or until the
termination of Employee’s employment, whichever shall first occur.

(iii)         While receiving disability income payments under any disability
income plan, the Employee shall not be entitled to receive any Base Salary under
Section 4(a) hereof, but shall continue to participate in Company benefit plans
in accordance with Section 4(d) and the terms of such plans, until the
termination of Employee’s employment.

(c)          By the Company for Cause.  The Company may terminate the Employee’s
employment hereunder for Cause at any time upon written notice to the Employee
setting forth in reasonable detail the nature of such Cause.

(d)          By the Company Other than for Cause.  The Company may terminate the
Employee’s employment hereunder other than for Cause at any time upon written
notice to the Employee.

(e)          By the Employee.  The Employee may terminate Employee’s employment
hereunder at any time upon forty-five (45) days’ notice to the Company.  In the
event of termination of the Employee pursuant to this Section 5(e), the Company
may elect to waive the period of notice, or any portion thereof. 

6.            Severance Payments and Other Matters Related to Separation from
Service.

(a)          Final Compensation.  Following the termination of the Employee’s
employment for any reason, the Company shall pay to the Employee:  (i) any Base
Salary earned but not paid during the final payroll period of the Employee’s
employment through the date of termination, (ii) pay for any vacation time
earned but not used through the date of termination, (iii) any unpaid
Discretionary Annual Bonus due to Employee for the calendar year prior to the
year in which the termination occurs, and (iv) any business expenses incurred by
the Employee but unreimbursed on the date of termination, provided that such
expenses and required substantiation and documentation are submitted within
thirty (30) days of termination and that such expenses are reimbursable under
Company policy (all of the foregoing, “Final Compensation”).  Any Base Salary
and any earned, unused vacation time shall be paid to the Employee at the time
required by law, but not later than the Company’s next regular pay date
following the date of termination.  Any reimbursable business expenses shall be
paid within sixty (60) days following the date that the Employee submits such
expenses to the Company.  Other than as expressly provided in Section 6(b), the
Company shall have no further obligation to the Employee hereunder.

(b)          Severance.  In the event the Employee’s employment terminates
pursuant to Section 5(a), 5(b) or 5(d) of this Agreement, in addition to Final
Compensation, (i) the vesting of all unvested equity awards of Parent or its
Affiliates that vest solely based on the passage of time then held by Employee
(including, without limitation, restricted stock, restricted stock units, stock
options or other equity-based awards, whether granted to or held by Employee
either before or after the date of this Agreement) shall accelerate by twelve
(12) months (for the avoidance of doubt, with any equity awards that vest in
whole or in part based on the attainment of performance-vesting conditions being
governed by the terms of the applicable award agreement); and (ii) the Company
shall pay the Employee (A) a lump sum equal to the Base Salary divided by twelve
(12), then multiplied by the number of months of the Severance Period (as
defined below) (such payment, the “Severance Payment”), (B) the Post-Termination
Bonus (as defined below), and (C) an additional one-time bonus of $16,500 (such
payment, the “One-Time Bonus”).  Subject to Sections 6(d) and 7(a) of this
Agreement (x) the Severance Payment and the One-Time Bonus shall be paid by the
sixtieth (60th) day following the date of termination and (y) the
Post-Termination Bonus shall be paid at or around the time that annual bonuses
are paid to other similarly situated employees of the Company, but in no event
later than March 15 of the year following the year in which the Separation from
Service occurs; provided that if the termination occurs during the twelve (12)
month period following a Change in Control, (i) the








Post-Termination Bonus shall be paid by the sixtieth (60th) day following the
date of termination and (ii) notwithstanding the provisions of the Parent’s 2018
Incentive Award Plan, the Parent’s 2015 Equity Incentive Plan or any other
equity plan, the Employee shall be immediately 100% fully vested in all unvested
equity awards of Parent or its Affiliates that vest solely based on the passage
of time (including, without limitation, restricted stock, restricted stock
units, stock options or other equity-based awards, whether granted to or held by
Employee either before or after the date of this Agreement and for the avoidance
of doubt, with any equity awards that vest in whole or in part based on the
attainment of performance-vesting conditions being governed by the terms of the
applicable award agreement). The “Severance Period” shall be nine (9) months;
provided, that if the Employee’s separation from service occurs during the
twelve (12) months following a Change in Control, then the Severance Period
shall be twelve (12) months.

(c)          Post-Termination Bonus.  For the purposes of this Agreement, the
“Post-Termination Bonus” shall be a pro-rata share of the Target Bonus for the
calendar year in which the termination occurs; provided that if the termination
occurs in the twelve (12) month period following a Change in Control, the
Post-Termination Bonus shall be equal to the Target Bonus for the calendar year
in which such termination occurs.

(d)          Release of Claims.  The Employee’s right to receive the payments
and benefits set forth in Section 6(b) is conditioned on the Employee’s signing
and returning to the Company (and not revoking) a general release of claims in
the form provided by the Company at the time the Employee’s employment is
terminated (the “Employee Release”).  The Employee must sign and return the
Employee Release, if at all, by the deadline specified therein, which deadline
shall in no event be later than the sixtieth (60th) calendar day following the
termination date.  The Employee Release shall take effect on the expiration of
any revocation period specified therein.

(e)          Effect of Termination.  Payment by the Company of Final
Compensation and the payments and benefits set forth in Section 6(b) shall
constitute the sole obligations of the Company in connection with the
termination of the Employee’s employment hereunder.  Except for any right of the
Employee to continue medical and dental plan participation in accordance with
applicable law, benefits shall terminate pursuant to the terms of the applicable
benefit plans based on the date of termination of the Employee’s employment
without regard to any of the payments set forth in Section 6(b).

(f)           Survival.  Provisions of this Agreement shall survive any
termination if so provided herein or if necessary or desirable to accomplish the
purposes of other surviving provisions, including without limitation the
obligations of the Employee under Section 8 hereof.  The obligation of the
Company to make, and the right of the Employee to retain, any payments or
benefits set forth in Section 6(b) is expressly conditioned upon the Employee’s
continued full performance of obligations under Section 8 and the Confidential
Information and Non-Competition Agreement.

7.            Timing of Payments and Section 409A.

(a)          Notwithstanding anything to the contrary in this Agreement, if at
the time of the Employee’s termination of employment, the Employee is a
Specified Employee (as defined below), such amounts that may be subject to the
Specified Employee rules set forth at (a)(2)(B)(i) of Section 409A of the Code
(“Section 409A”) and payable under Section 6 on account of such Separation from
Service (as defined below) that would (but for this provision) be payable within
six (6) months following the date of termination, shall instead be paid on the
next business day following the expiration of such six (6) month period.

(b)          For purposes of this Agreement, “Separation from Service” shall be
determined in a manner consistent with subsection (a)(2)(A)(i) of Section 409A,
and the term “Specified Employee” shall mean an individual determined by the
Company to be a specified employee as defined in subsection (a)(2)(B)(i) of
Section 409A.

(c)          Each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.

(d)          The Employee’s right to reimbursement for business expenses
hereunder shall be subject to the following additional rules: (i) the amount of
expenses eligible for reimbursement during any calendar year shall








not affect the expenses eligible for reimbursement in any other taxable year,
(ii) reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement is not subject to liquidation or exchange for any other
benefit.

(e)          In no event shall the Company have any liability relating to any
payment or benefit under this Agreement failing to comply with, or be exempt
from, the requirements of Section 409A.

8.            Confidentiality; Cooperation

(a)          Confidentiality and Other Covenants. As a condition of Employee’s
employment with the Company, the Employee has executed the Confidential
Information and Non-Competition Agreement, which the Company and Employee
acknowledge and agree shall be considered a separate contract. In addition,
Employee represents and warrants that Employee shall be able to and/or will
continue to perform the duties of Employee’s position without utilizing any
material confidential and/or proprietary information that Employee may have
obtained in connection with employment with any prior employer, and that
Employee shall not (i) disclose any such information to the Company, or
(ii) induce any Company employee to use any such information, in either case in
violation of any confidentiality obligation, whether by agreement, by operation
of law or otherwise.

(b)          Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Company employed Employee; provided that,
the Employee will not have an obligation under this paragraph with respect to
any claim that the Employee has filed directly against the Company or related
persons or entities. The Employee’s reasonable cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall reasonably cooperate with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Employee was employed by the Company, provided
Employee will not have any obligation under this paragraph with respect to any
claim that Employee has filed directly against the Company or related persons or
entities. The Company shall reimburse Employee for any reasonable out-of-pocket
expenses incurred in connection with Employee’s performance of obligations
pursuant to this Section 8(b).

9.            Section 280G; Limitations on Payment

(a)          If any payment or benefit Employee shall or may receive from the
Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Employee’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Employee.  If more
than one method of reduction shall result in the same economic benefit, the
items so reduced shall be reduced pro rata (the “Pro Rata Reduction Method”).

(b)          Notwithstanding any provision of Section 9(a) to the contrary, if
the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows:  (i) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Employee as
determined on an after-tax basis; (ii) as a second priority, Payments that








are contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (iii) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

(c)          Unless Employee and the Company agree on an alternative accounting
firm or law firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the change of
control transaction shall perform the foregoing calculations.  If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the change of control transaction, the
Company shall appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 9.  The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder.  The Company shall use commercially reasonable efforts to cause
the accounting or law firm engaged to make the determinations hereunder to
provide its calculations, together with detailed supporting documentation, to
Employee and the Company within fifteen (15) calendar days after the date on
which Employee’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Employee or the Company) or such other time as
requested by Employee or the Company.

(d)          If Employee receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of Section 9(a) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, Employee agrees to promptly return to the Company a sufficient
amount of the Payment (after reduction pursuant to clause (x) of Section 9(a))
so that no portion of the remaining Payment is subject to the Excise Tax.  For
the avoidance of doubt, if the Reduced Amount was determined pursuant to clause
(y) of Section 9(a), Employee shall have no obligation to return any portion of
the Payment pursuant to the preceding sentence.

(e)          Notwithstanding anything contained herein to the contrary, the
requirements of this Section 9 shall apply only to the extent the Company has
completed an “initial public offering” which results in the Company’s stock
being publicly traded on an applicable public exchange.

10.          Indemnification.  The Company shall indemnify the Employee to the
extent provided in its then current Certificate of Incorporation or
By-Laws.  The Employee agrees to promptly notify the Company of any actual or
threatened claim arising out of or as a result of Employee’s employment with the
Company.

11.          Withholding.  All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

12.          Assignment.

(a)          Neither the Company nor the Employee may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Employee in the event that (i) the Employee is transferred to a position
with any of the Affiliates or (ii) the Company shall hereafter effect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person.  This Agreement
shall inure to the benefit of and be binding upon the Company and the Employee,
their respective successors, executors, administrators, heirs and permitted
assigns.

(b)          The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid.

13.          Severability.  If any covenants or such other provisions of this
Agreement are found to be invalid or unenforceable by a final determination of a
court of competent jurisdiction, (a) the remaining terms and provisions hereof
shall be unimpaired, and (b) the invalid or unenforceable term or provision
hereof shall be deemed replaced by








a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision
hereof.

14.          Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach. 

15.          Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Employee at Employee’s last known address on the
books of the Company or, in the case of the Company, at its principal place of
business, attention of the Compensation Committee of the Parent Board with a
copy to the attention of the Chief Legal Officer, or to such other address as
either party may specify by notice to the other actually received. Any notice so
addressed shall be deemed to be given or received (a) if delivered by hand, on
the date of such delivery, (b) if mailed by courier or by overnight mail, on the
first business day following the date of such mailing, and (c) if mailed by
registered or certified mail, on the third business day after the date of such
mailing.

16.          Entire Agreement.  This Agreement, together with the Confidential
Information and Non-Competition Agreement, constitute the entire understanding
and agreement of the Company and the Employee regarding the terms and conditions
of Employee’s employment with the Company. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings, and
agreements between the Company and the Employee (including any offer letter
given to Employee) relating to the subject matter of this Agreement.
Notwithstanding the foregoing, the Company and the Employee acknowledge that
options and other equity awards have been and, subject to the discretion and
approval of the Parent Board, may be granted to Employee under and pursuant to
the Parent’s 2018 Incentive Award Plan or any additional equity plans of the
Parent or its Affiliates, and the award agreements related to such plans
(collectively, the “Awards”); and to the extent that the terms of this Agreement
(including without limitation, Section 6(b)) accelerate the vesting of any such
Awards, then the terms of this Agreement are intended to be in addition to the
vesting provisions of such Awards and are not intended to diminish any vesting
rights contained in such Awards.

17.          Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Employee and by an expressly authorized
representative of the Company.

18.          Headings.  The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.

19.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

20.          Governing Law.  This is a Massachusetts contract and shall be
construed and enforced under and be governed in all respects by the laws of the
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.  The Company and Employee agree that any dispute concerning this
Agreement shall be heard exclusively by a court of competent jurisdiction within
the Commonwealth of Massachusetts.  By signing below, Employee acknowledges that
Employee is subject to the personal jurisdiction of the Massachusetts courts in
any county where the Company has operations or facilities.  The Employee and
Company  further agree that any such dispute shall be tried by a judge alone,
and they hereby waive and forever renounce the right to a trial before a civil
jury in any such dispute.

[Remainder of Page Intentionally Left Blank]










IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Employee, as of
the date first above written.

 

EMPLOYEE

   

KINIKSA PHARMACEUTICALS CORP.

 

 

 

 

 

 

/s/ Qasim Rizvi

 

By:

/s/ Sanj K. Patel

Name: Qasim Rizvi

 

Name:

 Sanj K. Patel

 

 

Title:

Chief Executive Officer

 



